Title: To George Washington from Anna Maria Clifton, 3 October 1775
From: Clifton, Anna Maria
To: Washington, George

 

Sir
Philada Octbr 3d—75

your Polite appology for my Letter being open’d, convinces me it was not to be prevented, and tho’ a disagreeable circumstance I cannot altogether regret it as it has procured me the Pleasure of hearing from General Washington.
your attention in forwarding it, has drawn upon you a further Trouble, as I have taken the Liberty of encloseing a return, which, if it must undergo an examination, Let me intreat you to Prevent it’s falling under any Inspection but your own—To your candour and goodness I trust it.
may that Success and Happiness which such Superior merit as yours deserves always Attend you. I am Sir your Obl’gd &c.

Anna Maria Clifton

